Citation Nr: 1125327	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO.  07-05 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donohue, Counsel







INTRODUCTION

The Veteran served on active duty from May 1967 to January 1971.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2006 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In October 2010, the Board remanded the Veteran's claim for additional evidentiary development.  A supplemental statement of the case was issued in March 2011 by the VA Appeals Management Center (AMC), which continued the noncompensable (zero percent) rating assigned to the Veteran's bilateral hearing loss.  The case is once again before the Board. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that this case must be remanded for further development.  

In the October 2010 remand, the Board noted that in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the United States Court of Appeals for Veterans Claims (Court) held that, relevant to audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his/her final report.  The Board further noted that, in this case, the January 2005 VA examiner did not describe such effects in her report and there was no evidence in the file (to include the Veteran's own statements and the October 2005 private examination report), which sufficiently discussed these effects. 

In addition, the Board's October 2010 remand observed that speech discrimination scores recorded during the January 2005 VA examination were 96 percent bilaterally and speech discrimination scores recorded during private testing in October 2005 were 76 percent in the right ear and 84 percent in the left ear.  As such, the Board asked that, on examination, the VA examiner discuss any conflict between the January 2005 VA examination and the privately performed audiological report from October 2005.  

Further review of the claims file indicates that the Veteran was afforded an additional VA examination in November 2010.  While the examiner noted that the Veteran had occupational noise exposure, she did not comment on the functional impacts, if any, of the Veteran's hearing loss on his occupational functioning.  In addition, the examiner did not discuss the apparent conflict between the January 2005 VA examination and the October 2005 private audiological testing results. 

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court held that compliance with remand instructions is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Because the AMC failed to comply with the Board's remand instructions in the current appeal, the case must be remanded so that the requested evidentiary development may be accomplished.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA audiological examination to determine the current severity of his hearing loss disability. Any and all studies, tests and evaluations deemed necessary by the examiner should be performed (including audiological testing), and the results reported in detail. The claims file and a copy of this remand should be provided to the examiner for review. The examiner should elicit a complete history from the Veteran.

The examiner should specifically describe the effect of the Veteran's hearing loss disability on his occupational functioning and daily activities. The examiner should also discuss any conflict between the speech discrimination scores recorded at the January 2005 VA examination and those shown at the evaluation performed privately in October 2005.

Complete rationale for all opinions expressed should be included in the examination report.

2.  Following completion of the above, readjudicate the issue of entitlement to a compensable evaluation for bilateral hearing loss.  If the decision remains adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

